Citation Nr: 0124940	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than January 26, 
1998 for the assignment of a 100 percent disability rating 
for service-connected respiratory insufficiency with 
obstructive and restrictive airway disease due to asbestos 
exposure.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 until 
November 1966, and from May 1967 until September 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1998 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied an effective date earlier than January 26, 1998 
for respiratory insufficiency with obstructive and 
restrictive airway disease due to asbestos exposure.


REMAND

The RO granted the veteran's claim of service connection for 
respiratory insufficiency with obstructive and restrictive 
airway disease due to asbestos exposure by rating action 
dated in February 1998, and assigned a 60 percent disability 
rating under 38 C.F.R. §  4.97, Diagnostic Code 6833 from 
October 3, 1990.  While that rating code is, as discussed 
below, the number for current rating criteria, the provisions 
noted in that rating were for "old" criteria under Code 
6899-6802.  In April 1998, the RO awarded a 100 percent 
disability rating for that service-connected disability, 
effective from January 26, 1998.  This rating was apparently 
based on analysis under the "new" criteria.  In a notice of 
disagreement received in May 1998, the veteran asserts that 
there is clinical evidence of record which supports a 100 
percent disability dating back to at least July 1, 1994.  It 
is asserted that he was essentially unemployable due to his 
pulmonary pathology at that time.  He as submitted a 
statement from a private physician who reports having 
prescribed oxygen since 1992.  It does not appear that all 
Dr. Robinson's records are on file.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (West 1991).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

As noted, during the pendency of this appeal, the diagnostic 
criteria with respect to respiratory disorders were changed.  
See 61 Fed. Reg. 46,720 (1996).  The Court of Appeals for 
Veterans Claims (Court) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the current schedular criteria for asbestosis, 
effective October 7, 1996, a 60 percent evaluation is 
warranted when there is FVC of 50 to 64 percent of predicted, 
or diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 40-50 percent of 
predicted; or; maximum exercise capacity of 15 to 20 
ml/kg/min of oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is warranted when FVC 
is less than 50 percent of predicted or; DLCO (SB) is less 
than 40 percent of predicted, or; maximum exercise capacity 
of less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  38 
C.F.R. § 4.97, Diagnostic Code 6833 (2000).

Prior to October 7, 1996, a 60 percent disability evaluation 
was warranted for asbestosis when it resulted in severe 
disability with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  A 
100 percent rating was assigned when asbestosis resulted in 
pronounced disability with extent of lesions comparable to 
far advanced pulmonary tuberculosis or pulmonary function 
tests confirming a markedly severe degree of ventilatory 
deficit; with dyspnea at rest and other evidence of severe 
impairment of bodily vigor producing total incapacity.  38 
C.F.R. §§ 4.20, 4.97, Diagnostic Code 6899-6802 (1996).

In the current case, the Board notes that the RO evaluated 
the veteran's claim for an earlier effective date for 
respiratory disability only under the new regulations in its 
rating decision dated in April 1998.  The March 1999 
statement of the case also considered the veteran's claim 
using only the new regulations.  Those regulations were not 
specifically provided to the appellant or his representative 
in that or other documents.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board finds, however, that it is 
incumbent upon the RO to also consider the regulations in 
effect prior to October 7, 1996 since the effective date of 
the establishment of service connection for the respiratory 
disorder at issue was in 1990.  Therefore, a remand is 
required under the circumstances.  See 38 C.F.R. § 4.1.  
These provisions should also be considered in re-evaluation 
of the claim for individual unemployability.

In addition, while this case has been undergoing development, 
there has been a significant change in the law.  In November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Moreover, regulations implementing the new law are now final 
and are for initial application while the case is undergoing 
development.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) 
(2001).

The new law and regulations contain revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000).  The RO has not yet 
considered the veteran's claim in the context of the new law 
and regulations, nor has the veteran had an opportunity to 
prosecute his claim in that context.  On remand, the RO 
should undertake any action deemed necessary to ensure that 
the requirements of the new law and regulations have been 
satisfied.  Consequently, in order to ensure the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board will remand the matter to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should ascertain whether all 
documentation received from the 
Department of Corrections in Elmira, New 
York, is associated with the claims 
folder.  The appellant has forwarded 
some information from that employer.  
Also, the RO should request copies of 
all medical records from Dr. Robinson, 
who reportedly prescribed oxygen from 
1992.  This should be done to the extent 
records are not already on file.

3.  Thereafter, the RO should 
readjudicate this claim.  This 
readjudication should encompass both old 
and new regulations as they pertain.  
Readjudication should also encompass 
consideration of the individual 
unemployability claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
all applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including the 
criteria in effect for asbestosis prior 
to October 7, 1996 and after.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the outcome of this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



